CHYRON CORPORATION

5 Hub Drive

Melville, New York 11747

October 26, 2007

Jerry Kieliszak

3461 Homestead Ave.

Wantagh, New York 11793

Re: Terms of Severance

Dear Jerry:

This shall confirm your agreement (the "Agreement") with Chyron Corporation (the
"Company") with respect to severance to be paid to you in the event you are
terminated without Cause (as defined below). You and the Company entered into a
Terms of Severance Agreement, dated May 2, 2003, and the parties wish to enter
into this Agreement as the successor Terms of Severance Agreement between the
parties. The Executive Retention Program Grant Letter, dated September 23, 2002
is hereby terminated. All other terms of your employment, including any bonuses
to be paid under the Executive Bonus Plan and hereunder, and the
Change-in-Control Agreement dated October 26, 2007, shall remain in full force
and effect.

In the event you are terminated without Cause from your employment by the
Company then you shall: (i) be paid 12 months of severance (the "Severance
Payment") based on your annual base salary at the time of termination, (ii) be
paid a bonus equal to a pro-rata portion, based on passage of time, of the bonus
that you would have earned for the full fiscal year in which you are terminated
(the "Severance Bonus"); and (iii)  receive an amount in lieu of participation
in the Company's health insurance plan for a 12-month period, as set forth in
the immediately following paragraph (the "Health Care Payment") (collectively
with the Severance Payment and Severance Bonus, shall be referred to as the
"Severance"). The Severance Payment shall be paid in the same manner as the
annual salary had been paid at the time of termination and shall be subject to
mitigation by you subsequent to the period stated in the Company's Severance
Plan for U.S. Employees. The Severance Bonus shall be determined as per the then
current year's Executive Bonus Plan and paid after the end of the year when
other Executive Bonus Plan participants are paid. The Health Care Payment shall
be paid in a lump sum within two (2) business days from the date of termination.
Cause shall mean: (i) be convicted of a felony crime; (ii) willfully commit any
act or willfully omit to take any action in bad faith and to the material
detriment of the Company; (iii) commit an act of active and deliberate fraud
against the Company.

Recognizing that such amount is subject to income and other taxes, the Health
Care Payment shall include an amount equal to the amount of federal, state, and
local income taxes incurred as a result of the Health Care Payment or any
additional tax gross up payment on such payment. The Health Care Payment shall
be equal to the monthly premium amount charged by the Company for COBRA
continuation coverage under the health care option in which you are

--------------------------------------------------------------------------------

 

enrolled at the time of your termination times twelve (12) months, plus the
foregoing tax gross up. To receive coverage under the Company's health insurance
plans, you must elect to receive COBRA coverage and remit the appropriate
payment to the Company as per the policy of the Company.

The Severance provided in this Agreement is intended to comply with the
exemption from Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), for involuntary separation arrangements set forth in Treasury
Regulation Section 1.409A-1(b)(9). Accordingly, notwithstanding any other
provision hereof, (i) no amount shall be payable to you under this Agreement
unless your termination of employment constitutes a separation from service
within the meaning of Section 409A of the Code, (ii) if the amount payable to
you in this Agreement shall exceed two times the lesser of (A) your annual
compensation (as defined in Treasury Regulation Section 1.415(d)(2)) for
services provided to the Company as an employee for the calendar year preceding
the calendar year in which such separation from service occurs, or (B) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for such year, such amount shall
be paid as otherwise specified in this Agreement, provided that the amount in
excess of the foregoing limitation shall be subject to the provisions of the
following paragraph and (iii) no payment may be made to you hereunder in such
event later than December 31 of the second calendar year following the calendar
year in which such separation from service occurs.

Notwithstanding anything in the paragraphs above to the contrary, in the event
that you become entitled to payment of Severance that is not exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986 (the "Code"),
as amended, including any amount in excess of the limitation set forth above,
you will nonetheless continue to be entitled to receive the Severance, however,
in such event, the payment of such amounts that are not so exempt shall be
subject to the following limitations: (i) if you are considered to be a "key
employee" for purposes of Section 409A with respect to any such payment, then
(A) payment shall not commence until the end of the six (6) month period
beginning on your "separation from service date" (within the meaning of Section
409A of the Code) and (B) the aggregate amount of payments that would have been
made during such six (6) month period but for the application of this Section 3
will be paid in a lump sum at the end of such period; or (ii) if you are not a
"key employee," then payment shall not commence until you have incurred a
separation from service within the meaning of Section 409A of the Code.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without giving effect to the principles of the
conflicts of laws of such state. This Agreement may be executed through the use
of separate signature pages or in any number of counterparts (and by facsimile
signature) and each of such counterparts shall, for all purposes, constitute one
agreement binding on all parties, notwithstanding that all parties are not
signatories to the same counterpart. In the event you bring any action or
proceeding to enforce your rights under this Agreement, the Company shall be
required to reimburse you the reasonable fees and costs of your counsel in the
event you prevail in such action or proceeding. This Agreement shall be assumed
by all successors in interest to the Company.

--------------------------------------------------------------------------------

Please acknowledge your acceptance of the Agreement by signing and dating below.

CHYRON CORPORATION

 

 

 

 

By:

/s/ Michael Wellesley-Wesley

Name:

Michael Wellesley-Wesley

Title:

President & CEO

 

 

 

 

AGREED TO AND ACCEPTED

This 26th day of October 2007

 

 

 

 

By:

/s/ Jerry Kieliszak

Name:

Jerry Kieliszak

Title:

Senior Vice President & CFO

